Citation Nr: 1536804	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  09-33 287	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction rests with the VA RO in Montgomery, Alabama, from which the appeal was certified.


FINDINGS OF FACT

1.  In June 2015, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the appeal for entitlement to service connection for bilateral hearing loss.  

2.  In June 2015, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the appeal for entitlement to service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. 
§§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal by the Veteran for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

In a June 2015 statement, and again in an August 2015 written statement from his representative, the Veteran indicated that he wished to withdraw the appeal of claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Thus, these issues are no longer for appellate consideration.  


ORDER

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.

The appeal for entitlement to service connection for tinnitus is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


